Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 19-BG-659

                IN RE CLARISSA THOMAS EDWARDS, RESPONDENT.

                        A Suspended Member of the Bar
                  of the District of Columbia Court of Appeals
                         (Bar Registration No. 434607)

                         On Report and Recommendation
                   of the Board on Professional Responsibility

                (15-BD-030; 13-DDN-D261 and 13-DDN-D463)

(Submitted May 10, 2022                                 Decided July 28, 2022)

      Clarissa T. Edwards, pro se.

       Hamilton P. Fox, III, Disciplinary Counsel, Myles V. Lynk, Senior Assistant
Disciplinary Counsel, and Becky Neal, Senior Assistant Disciplinary Counsel, for
petitioner.

      Before MCLEESE, DEAHL, and HOWARD, Associate Judges.

      PER CURIAM: The Board on Professional Responsibility determined that

respondent Clarissa T. Edwards commingled client funds, failed to maintain

adequate records of client funds, and made a reckless misrepresentation on a court

form. The Board recommended that Ms. Edwards be suspended for two years, with

a fitness requirement as a condition of reinstatement. Ms. Edwards contests the
                                         2

Board’s finding of reckless misrepresentation. Ms. Edwards also argues that the

appropriate sanction is a public censure. Disciplinary Counsel argues that Ms.

Edwards’s misconduct warrants a three-year suspension with a fitness requirement.

We uphold the Board’s determination of recklessness and adopt the Board’s

recommended sanction of a two-year suspension with a fitness requirement.




                                         I.




      The Board based its recommendation on the following factual conclusions. In

2009, Ms. Edwards was censured by this court for, among other things, commingling

funds and failing to keep complete records of client funds. In re Thomas-Edwards,

967 A.2d 178, 179 (D.C. 2009) (per curiam). Following the censure, Ms. Edwards

took several courses about managing law-firm finances and worked with the Practice

Management Advisory Service of the District of Columbia Bar. Beginning in 2011,

however, Ms. Edwards again began to commingle client funds with her personal

funds. She also failed to maintain adequate records of client funds from 2011

through 2015. Her records were so deficient that it was not possible for Disciplinary

Counsel to determine whether Ms. Edwards had misappropriated any funds. The

Board concluded that this conduct violated D.C. R. Prof. Conduct l.15(a), which
                                          3

prohibits commingling, and D.C. Bar R. XI, § 19(f) (repealed as duplicative of Rule

1.15(a), effective March 1, 2016), which required the keeping of complete records

about client funds.



      Also, Ms. Edwards twice failed to disclose her 2009 censure to a court. On a

pro hac vice application filed in the Eastern District of Virginia, she stated that she

had “not been reprimanded in any court nor [had] there been any action in any court

pertaining to [her] conduct or fitness as a member of the bar.” Shortly afterwards,

on a form filed in the United States District Court for the District of Columbia

(D.D.C.), Ms. Edwards was asked to identify “[a]ll occasions, if any, on which you

have been held in contempt of Court, convicted of a crime, censured, suspended,

disciplined or disbarred by any Court since your last renewal date,” to which she

replied “none.” When opposing counsel in the Virginia matter later raised the error

on her pro hac vice form, Ms. Edwards corrected the Virginia form, but she never

corrected the D.D.C. form.



      The Board concluded that Ms. Edwards’s false statement on the D.D.C. form

violated D.C. R. Prof. Conduct 8.4(c), which prohibits “conduct involving

dishonesty, fraud, deceit, or misrepresentation.” The Board concluded that there

was not clear and convincing evidence that Ms. Edwards was intentionally dishonest
                                          4

on the D.D.C. form. The Board essentially credited Ms. Edwards’s testimony that

the original false statement was the result of her rushing through the form. The

Board further explained that although opposing counsel had notified Ms. Edwards

that her statement on the Virginia pro hac vice application was false, Ms. Edwards

had never been notified that her statement on the D.D.C. renewal application was

false, and Ms. Edwards thus lacked actual knowledge of the D.D.C. statement’s

falsity.   In the Board’s view, Ms. Edwards’s claim that the mistake was not

intentional was supported by the extensive testimony that Ms. Edwards’s work as an

attorney was frequently rushed and that Ms. Edwards lacked attention to detail.



       On the other hand, the Board concluded that Ms. Edwards’s false statement

on the D.D.C. form was reckless. The Board gave two principal reasons for that

conclusion: (1) given her prior discipline, Ms. Edwards should have been more

careful in filling out the D.D.C. form; and (2) once she was alerted to the falsity on

the Virginia form, Ms. Edwards ought to have confirmed the accuracy of her recently

filed D.D.C. form.
                                          5

                                         II.



      As noted, Ms. Edwards challenges the Board’s determination that her failure

to correct the D.D.C. form was reckless, arguing that instead she was merely

careless. We review de novo the Board’s determination that Ms. Edwards acted

recklessly. E.g., In re Dailey, 230 A.3d 902, 909 (D.C. 2020). We agree with the

Board’s reasoning and its conclusion. The question on the D.D.C. form was very

clear, and it is difficult to see how Ms. Edwards could have answered it as she did

unless she ignored the text of the question. Once she was advised that she had given

a false answer to a similar question on the Virginia form, Ms. Edwards certainly

could have been expected to realize her mistake on the D.D.C. form. See generally,

e.g., In re Schuman, 251 A.3d 1044, 1054 n.8 (D.C. 2021) (“Dishonesty can be

proven by sufficient proof of recklessness—i.e., proof that [the attorney] consciously

disregarded the risk created by [the attorney’s] actions.”) (internal quotation marks

omitted).



                                         III.



      This court adopts the sanction recommended by the Board “unless to do so

would foster a tendency towards inconsistent dispositions for comparable conduct
                                         6

or would otherwise be unwarranted.” D.C. Bar R. XI, § 9(h)(1). “The Board’s

recommended sanction thus comes to the court with a strong presumption in favor

of its imposition. Generally speaking, if the Board’s recommended sanction falls

within a wide range of acceptable outcomes, it will be adopted and imposed.” In re

Cleaver-Bascombe, 892 A.2d 396, 402 (D.C. 2006) (citation and internal quotation

marks omitted).    “Ultimately, the system of attorney discipline, including the

imposition of sanctions, is the responsibility and duty of this court.” In re Austin,

858 A.2d 969, 975 (D.C. 2004).



      We conclude that the Board’s recommended sanction is reasonable and

appropriate. In prior disciplinary cases involving commingling and dishonesty, we

have imposed a wide range of sanctions, depending on the surrounding

circumstances. See, e.g., In re Marks, 252 A.3d 887, 888-89 (D.C. 2021) (per

curiam) (suspending respondent for one year without fitness requirement, where

respondent commingled and negligently misappropriated client funds and made two

intentionally dishonest statements); In re Ekekwe-Kauffman, 210 A.3d 775, 781-82,

786-88, 793-97, 800 (D.C. 2019) (per curiam) (suspending respondent for three

years with fitness requirement, where respondent commingled client funds over

course of several years; failed to provide competent, zealous representation; failed

to keep her client informed about course of her case; charged unreasonable fee;
                                         7

refused to return unearned fee; and intentionally submitted falsified document to

court); In re Johnson, 158 A.3d 913, 915-16, 919-20 (D.C. 2017) (suspending

respondent for ninety days, with sixty days suspended in favor of one year of

probation with conditions, where respondent commingled funds, failed to act

competently and diligently, and engaged in dishonest conduct).



      In recommending a two-year suspension with a fitness requirement, the Board

explained that (1) the misconduct was serious, involving extended commingling and

severe and pervasive lack of recordkeeping; (2) Ms. Edwards did not appreciate the

seriousness of her misconduct, and instead seemed to try to make excuses for it; (3)

Ms. Edwards’s dishonesty was reckless rather than intentional; (4) although Ms.

Edwards suggested that she suffered from mitigating medical conditions, she failed

to provide medical evidence to support that suggestion and failed to show that her

condition caused her misconduct; and (5) Ms. Edwards’s prior censure for strikingly

similar misconduct was a significant aggravating factor. We view the Board’s

explanation to be supported by the record and very persuasive.



      Disciplinary Counsel argues that the court should instead impose a three-year

suspension with a fitness requirement. We decline to impose that sanction, which is

the second-harshest sanction available, short only of disbarment. In re Mensah, 262
                                          8

A.3d 1100, 1102 (D.C. 2021) (per curiam); D.C. Bar R. XI, § 3(a)(2) (authorizing

suspension for not more than three years). Cases imposing that sanction have

typically involved more serious misconduct than is present in this case. See, e.g., In

re Marks, 252 A.3d at 888-89; In re Daniel, 11 A.3d 291, 294-97, 299 (D.C. 2011)

(suspending respondent for three years with fitness requirement, where respondent

commingled client funds, used his IOLTA and client escrow accounts to conceal

funds from IRS, and repeatedly made false statements to IRS).



      We are likewise unconvinced by Ms. Edwards’s argument that she should be

censured rather than suspended. Ms. Edwards’s previous censure did not deter her

from again commingling funds and failing to keep complete records. We conclude

that another censure would not serve the goals of the disciplinary process. See In re

Martin, 67 A.3d 1032, 1053 (D.C. 2013) (“The discipline we impose should serve

not only to maintain the integrity of the profession and to protect the public and the

courts, but also to deter other attorneys from engaging in similar misconduct.”)

(internal quotation marks omitted). Additionally, we previously concluded that a

censure was not appropriate where commingling was accompanied by acts of

dishonesty. See id. at 1053-54 (explaining that although a censure might be an

appropriate sanction for a single act of comingling, respondent’s “dishonesty . . .
                                         9

warrant[s] imposition of a more severe sanction,” and suspending respondent for

eighteen months with fitness requirement).



      In sum, we agree with the Board that a two-year suspension with a fitness

requirement is appropriate and would not “foster a tendency towards inconsistent

dispositions for comparable conduct or . . . otherwise be unwarranted.” D.C. Bar R.

XI, § 9(h)(1).



      Respondent Clarissa T. Edwards is hereby suspended for two years from the

practice of law in the District of Columbia, with reinstatement conditioned on proof

of fitness to practice law. Disciplinary Counsel has notified the court that Ms.

Edwards has failed to file the affidavit required by D.C. Bar R. XI, § 14(g). Ms.

Edwards has not responded to that notice. Ms. Edwards’s period of suspension will

not begin until Ms. Edwards files an affidavit that fully complies with the

requirements of D.C. Bar R. XI, § 14(g). See, e.g., In re Robinson, 275 A.3d 890

(D.C. 2022) (per curiam).



                                                   So ordered.